DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
	Applicant’s response in the paper of 2/21/2021 is acknowledged.  Applicants' arguments filed on 2/21/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Claims 54-57, 59-68, 74-81 are at issue and are present for examination.  
Claim Rejections - 35 USC § 112

The rejection of claims 61, 65, 66-68, 77 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicants arguments presented in the paper of 2/21/2021.

The rejection of claims 54-57, 59-68, 74-81 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn based upon applicants arguments presented in the paper of 2/21/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mathew Beyersdorf on 3/16/2021.
The application has been amended as follows: 
Cancel claims 68 and 77.
In claim 57, change “second polypeptide_linker” to “second polypeptide linker”.
In claim 65, change “transmsmbrane pore subunit” to “transmembrane protein pore subunit”.
In claim 66, change “transmsmbrane pore subunit” to “transmembrane protein pore subunit”.
In claim 67, change “transmsmbrane pore subunit” to “transmembrane protein pore subunit”.
In claim 80, change “wherein the second polypeptide linker an internal reactive amino acid group” to “wherein the second polypeptide linker comprises an internal reactive amino acid group”.
Allowable Subject Matter
Claims 54-57, 59-67, 74-76 and 78-81 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/16/2021


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652